Citation Nr: 0421676	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946 and from September 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for PTSD and assigned an initial 
disability rating of 10 percent, effective March 10, 1997.

In September 2001, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  A copy of the transcript is 
associated with record.

In January 2002, Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.

In August 2003, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, which constitutes a claim for entitlement to 
a total disability rating based upon individual 
unemployability (TDIU).  This matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with most of 
the Board's January 2002 remand, the RO failed to obtain 
pertinent VA treatment records, in particular the hospital 
report for a February 2001 admission and any missing VA 
outpatient treatment records from March 1997 to May 1999.  
The RO was specifically instructed to obtain copies of 
records for the veteran's VA outpatient and hospital 
treatment in 2001 or to provide an explanation as to why 
these records could not be obtained.  Such records are 
particularly important in cases where, as here, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings for this disability; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO also provided only 
partial VCAA notice to the claimant.  See VAOPGCPREC 7-2004.  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
previous January 2002 remand and the provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain any 
missing VA hospital and outpatient 
records from the Cleveland VA Medical 
Center, not already associated with the 
claims file, from March 1997 to the 
present, in particular the hospital 
report of a February 2001 admission or to 
provide an explanation as to why these 
records could not be obtained.  All 
records obtained should be added to the 
claims file.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must request or tell the claimant to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of 1 and 2 above, 
the RO should schedule the veteran for a 
VA psychiatric examination by a 
psychiatrist who has not previously been 
involved in his care to determine the 
nature and extent of his service-
connected PTSD.  The claims file and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) (such as, PTSD, 
depression, dysthymia or dementia) and 
should specify which symptoms are 
associated with the disorder(s).  

The examiner should reconcile any opinion 
provided with the other evidence of 
record, comment upon the extent to which 
the service-connected PTSD impairs the 
veteran's occupational and social 
functioning, and assign a Global 
Assessment of Functioning (GAF) score 
with a definition of the numerical code 
assigned.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If it is not possible to 
separate the symptomatology or the 
effects of a nonservice-connected 
psychiatric disorder from those of the 
veteran's service-connected PTSD, the 
examiner should so state.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the veteran's claim, 
including any additional evidence 
obtained by the RO on remand and whether 
staged ratings would be appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



